                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION AT DAYTON

DAVID HUNT,

       Plaintiff,                                    Case No. 3:16-cv-335

vs.

COMMISSIONER OF SOCIAL SECURITY,                     District Judge Walter H. Rice
                                                     Magistrate Judge Michael J. Newman
       Defendant.


     REPORT AND RECOMMENDATION1 THAT: (1) PLAINTIFF’S COUNSEL’S
   UNOPPOSED MOTION FOR APPROVAL OF ATTORNEY’S FEES (DOC. 16) BE
    GRANTED; (2) FEES, PURSUANT TO 42 U.S.C. § 406(b), IN THE AMOUNT OF
  $10,000.00 BE AWARDED; AND (3) THIS CASE REMAIN TERMINATED ON THE
                            COURT’S DOCKET


       On May 12, 2017, Judge Rice reversed the Commissioner’s non-disability finding and

remanded this case to the Commissioner of Social Security for further proceedings. Doc. 12.

Subsequently, Plaintiff received an award of benefits under the Social Security Act. See doc. 16 at

PageID 2865-81. This case is back before the undersigned on an unopposed motion by Plaintiff’s

counsel for an award of attorney’s fees under 42 U.S.C. § 406(b)(1), in which counsel requests a fee

award in the amount of $10,000.00. Doc. 16.

       In Social Security cases, the Court is authorized to award attorney’s fees following the

successful prosecution of a Social Security disability appeal. See 42 U.S.C. §§ 406(b)(1),

1383(d)(2). However, such fees may not exceed 25% of the past-due benefits which the claimant

receives as a result of the appeal. Id. Furthermore, the attorney requesting a fee award must show,




       1
       Attached hereto is a NOTICE to the parties regarding objections to this Report and
Recommendation.
and the Court must affirmatively find, that the contingency fee sought, even one within the 25%

cap, is reasonable for the services rendered. Gisbrecht v. Barnhard, 535 U.S. 789, 807 (2002).

       The Social Security Act “does not displace contingen[cy]-fee agreements,” but rather “calls

for court review of such arrangements as an independent check, to assure that they yield reasonable

results in particular cases.” Id. A 25% contingency fee agreement “should be given the weight

ordinarily accorded a rebuttable presumption.” Rodriquez v. Brown, 865 F.2d 739, 746 (6th Cir.

1989). A reduction of a contingency fee award may be appropriate when counsel acts improperly

or provides ineffective assistance, or when “counsel would otherwise enjoy a windfall because of

either an inordinately large benefit award or from minimal effort expended.” Id. Such an award

is not improper merely because it results in an above-average hourly rate. Royzer v. Sec’y of Health

& Human Servs., 900 F.2d 981, 981-82 (6th Cir. 1990).

       As the Sixth Circuit explained:

           It is not at all unusual for contingent fees to translate into large hourly rates
           if the rate is computed as the trial judge has computed it here [dividing the
           hours worked into the amount of the requested fee]. In assessing the
           reasonableness of a contingent fee award, we cannot ignore the fact that the
           attorney will not prevail every time. The hourly rate in the next contingent
           fee case will be zero, unless benefits are awarded. Contingent fees generally
           overcompensate in some cases and undercompensate in others. It is the
           nature of the beast.

Id. “A hypothetical hourly rate that is less than twice the standard rate is per se reasonable, and a

hypothetical hourly rate that is equal to or greater than twice the standard rate may well be

reasonable.” Hayes v. Sec’y of Health & Human Servs., 923 F.2d 418, 422 (6th Cir. 1990).

       Counsel represents that he and another attorney at his firm worked a total of 20 hours. See

doc. 16 at PageID 2885-87. Counsel’s requested fee of $10,000.00 divided by the 20 hours spent

working on the case, results in a hypothetical hourly rate of $500, a rate the Commissioner has not

opposed. Having considered counsel’s unopposed motion and all attachments thereto, and further


                                                  2
considering counsel’s experience and the result obtained in this case, the undersigned agrees that

the $10,000.00 fee sought is reasonable and does not result in an undeserved windfall.

                                               II.

        Accordingly, it is RECOMMENDED THAT: (1) Plaintiff’s motion for attorney’s fees

under the Social Security Act (doc. 16) be GRANTED; (2) Plaintiff’s counsel be AWARDED

the requested sum of $10,000.00 in attorney’s fees; and (3) this case remain TERMINATED on

the Court’s docket.


Date:   January 31, 2020                             s/ Michael J. Newman
                                                     Michael J. Newman
                                                     United States Magistrate Judge




                                                3
                           NOTICE REGARDING OBJECTIONS

       Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written objections

to the proposed findings and recommendations within FOURTEEN days after being served with

this Report and Recommendation. This period is not extended by virtue of Fed. R. Civ. P. 6(d) if

served on you by electronic means, such as via the Court’s CM/ECF filing system. If, however,

this Report and Recommendation was served upon you by mail, this deadline is extended to

SEVENTEEN DAYS by application of Fed. R. Civ. P. 6(d). Parties may seek an extension of the

deadline to file objections by filing a motion for extension, which the Court may grant upon a

showing of good cause.

       Any objections filed shall specify the portions of the Report and Recommendation objected

to, and shall be accompanied by a memorandum of law in support of the objections. If the Report

and Recommendation is based, in whole or in part, upon matters occurring of record at an oral

hearing, the objecting party shall promptly arrange for the transcription of the record, or such

portions of it as all parties may agree upon or the Magistrate Judge deems sufficient, unless the

assigned District Judge otherwise directs.

       A party may respond to another party’s objections within FOURTEEN days after being

served with a copy thereof. As noted above, this period is not extended by virtue of Fed. R. Civ.

P. 6(d) if served on you by electronic means, such as via the Court’s CM/ECF filing system. If,

however, this Report and Recommendation was served upon you by mail, this deadline is extended

to SEVENTEEN DAYS by application of Fed. R. Civ. P. 6(d).

       Failure to make objections in accordance with this procedure may forfeit rights on appeal.

See Thomas v. Arn, 474 U.S. 140, 153-55 (1985); United States v. Walters, 638 F.2d 947, 949-50

(6th Cir. 1981).



                                                4
